Bunn, C. J. (dissenting.) This opinion is confined to the question as to the sufficiency of the proof of publication of the notice in the overdue tax proceeding referred to in this record. Previous to the decision of this court in the case of Borden v. State, 11 Ark. 519, rendered at the January term, 1851, it appears that this court had held that where the record in any case failed to show affirmatively a previous notice, express or implied, the judgment was an absolute nullity. These decisions were overruled in Borden v. State, where it was announced that “when the judgment of a court of record and of general jurisdiction is col-' laterally drawn in question, jurisdiction of the subject-matter appearing, jurisdiction of the person is not a legitimate subject of inquiry in such collateral proceeding.” In a few years, when the extreme doctrine of that case had begun to be felt in the litigation of the country, towit: on the 17th of February, 1859, the following statute on the subject was enacted by the legislature, towit: “An act to prevent fraud and oppression, under color of judicial process: “Section 1. Be it enacted by the General Assembly of the State of Arkansas. That all judgments, orders, sentences and decrees, made, rendered or performed, by any of the courts of this state, against anyone without notice, actual or constructive, and all proceedings had under such judgments, orders, sentences or decrees, shall be absolutely null and void. “Sec. 2. Be it further enacted: That in all cases where it appears, from a recital in the record of any such court, that such notice has been given, it shall be evidence of such fact.” No one can call in question the power of the legislature to enact this statute. From the language of the first section, it plainly appears that no presumption in favor of the validity of a judgment can arise, but without recitals at all as to notice it would be absolutely null and void, and this would necessarily be the result, whether on direct or collateral attack; but it is provided in the second section that, when it is recited in the record of the judgment that such notice has been given, it (such recital) shall be evidence of the fact. Whether this evidence is conclusive or not is a question I need not discuss here. It suffices to say that, from and after the passage of that act, no presumption in favor of the validity of judgment could be indulged, unless there should be in the record a recital to the effect that such notice had been given, or words to that effect. Thus, where the record is silent as to notice, no such presumption arises, notwithstanding the rule may be different- in the absence of a statute like ours. In Boyd v. Roane, 49 Ark. 397, in construing the statute I have quoted, this court said: “Since the enactment of the statute declaring all judgments pronounced by any of the courts of this state against anyone without notice absolutely void, the doctrine laid down in Borden v. State, 11 Ark. 519, that the judgment of a superior court rendered without notice is not void, but only voidable, has been adhered to so often in its application to analogous cases that it has become a rule of property not to be disturbed by the courts.” So far it would appear that the court was on the eve of overturning the statute itself, but, continuing, it said: “But this consideration (that a habitual ignoring of the statute had become a rule of property), does not hinder-the application of the statute to judgments pronounced in adversary suits, either in law or equity; and such judgments without notice, whether against infants or adults, are absolutely void.” Practically, all suits are adversary suits, for what may be termed nonadversary suits are not suits at all, in the common acceptation of the term, such as ex pw'te proceedings where adverse parties are not contemplated, aixd therefore no notice is required; in friendly suits where the parties waive all questions of notice, and in proceedings in the probate courts, where the only notice required of the pendency of settlements is given by the clerk; and perhaps in some other peculiar proceedings. But the great body of our litigation constitutes adversary suits, and all must fall under the rule of the statute that there is no presumption in favor of the validity of judgments of safer courts of record or any other courts unless the recitals are to the effect that notice has been given. This rule applies even in cases coming under the ordinary jurisdiction of such courts. It has always been the rule in cases of constructive notice, that validate the judgment rendered thereon, and that there is no presumption in such cases in favor of the judgment. The doctrine was so held in Galpin v. Page, 18 Wall. 350; Gibney v. Crawford, 51 Ark. 51; Cissell v. Pulaski County, 10 Fed. Rep. 891. In the latter case the court held that the affidavit to prove the publication of a legal notice in judicial proceedings, must show that the paper in which the publication was made is one authorized to publish such notices, and that affiant sustains the relation to the paper required by the statute to authorize him to make the affidavit. When it is sought to conclude a party by constructive service by publication, every fact necessary to exercise jurisdiction based on such service must affirmatively appear in the mode prescribed by statute. If the proof of publication contained in the record is defective, it is not competent for any other court to receive parol testimony to supply the omission. The recital of due notice in the record of a proceeding under special statutory authority must be read in connection with that part of the record which gives the official evidence prescribed by statute. No presumption will be allowed that other and different evidence was produced; and, if evidence in the record will not justify the recital, it will be disregarded. The statute which provides for the manner of giving notice in cases of calling in county warrants for examination, cancellation and reissue is the very same as that applicable to overdue tax cases, and the proof of publication is exactly the same in both cases. In fact, the subject of legal notice and the publication thereof is a general statute applicable to all cases of constructive notice. Gallagher v. Johnson, 65 Ark. 90, was therefore in strict accordance with all the leading cases on the subject. Where there is no presumption in favor of the judgment, as is the case where special jurisdiction is conferred upon the court, the court has no-jurisdiction, and can take none, unless the proof of publication and the notice are in strict conformity to the statute, and the essential facts conferring jurisdiction must affirmatively appear; otherwise the judgment rendered thereon is a nullity absolutely, and' cannot withstand attack, either directly or collaterally, because the defect is jurisdictional. Our attention is called to the case of Porter v. Dooley, 66 Ark. 1, 49 S. W. 1083, and it is contended that that case overturns Gallagher v. Johnson, supra. The proof of publication required to be made was entirely different in some important particulars from the provisions of the general statute on the subject. That was a case of confirmation of tax titles, and came under the provisions contained in Mansfield’s Digest. In that case, after stating that section 578 of Mansfield’s Digest governed the proof of publication, this court said: “It will be observed that section 578 of Mansfield’s Digest does not preclude the idea that the mode of proof of publication of the notice is exclusive of other evidence of the fact of publication, but only says that, when made as therein required, it shall be taken and considered as sufficient evidence of the fact of publication, the date and number of insertions, and the form of such notice.” The certificate of the official character of the justice of the peace before whom the proof of publication should be made had not been made in that case, and the court simply said that the proof of the official character of the justice of the peace was not the only proof. The case of Settlemier v. Sullivan, 97 U. S. 444, cited by the court, in my opinion, has very limited applicability to the case at bar, if any at all. It was a case in which a former case involved had been based upon a sheriff’s return of an ordinary summons. The return of the sheriff failed to show that the sheriff had used ordinary diligence to find the defendant, but did state, however, that he had left a copj'- of the summons with defendant’s wife at their place of abode. Held, That the failure to state what effort the sheriff had made to serve the summons upon defendant, or what other service had been had, was fatal to the judgment founded thereon. That was a case in which the trial court was in the exercise of its ordinary jurisdiction, and upon a defective service as shown by the return. Other requirements of the statute in making such service and the return thereof were not contained in the recitals, and there was not only no presumption that these conditions had been complied with, but a presumption that they had not been. The case has no application to a case by construcfive summons in this state.